Citation Nr: 1610339	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-42 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded this matter in April 2014 and it is again before the Board.  The remand instructions have been completed, as additional treatment records have been associated with the claims file and a VA examination has been conducted.  See Stegall v. West, 11 Vet.App. 268   (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

As the April 2014 Board remand noted, the issues of entitlement to service connection for rheumatoid arthritis and kidney stones have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues and they are referred to the AOJ for appropriate action.


FINDING OF FACT

During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level VI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 0 percent for the Veteran's service-connected bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, VA examinations were conducted in March 2007, August 2009, and June 2014.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

III.  Hearing Loss Increased Rating

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

The Veteran requests an evaluation higher than noncompensable percent for his service-connected bilateral hearing loss.  The Veteran has appeared for VA examinations, detailed below, which support that a higher rating is not warranted.

The Veteran's March 2007 VA examination showed puretone thresholds, in decibels, as follows:


1000 HZ
2000 HZ
3000 HZ
4000 HZ
Average
Left: (dB)
15
65
75
85
60
Right:(dB)
10
30
70
75
46.25

Maryland CNC testing revealed speech recognition ability of 96 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed sensorineural hearing loss of the bilateral ears.

From Table VI of 38 CFR 4.85, Roman Numeral III is derived for the left ear and Roman Numeral I is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.

The Veteran's August 2009 VA examination showed puretone thresholds, in decibels, as follows:


1000 HZ
2000 HZ
3000 HZ
4000 HZ
Average
Left:(dB)
10
65
65
75
53.75
Right:(dB)
0
30
60
70
40

Maryland CNC testing revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed sensorineural hearing loss of the bilateral ears and stated that there were no significant changes in hearing thresholds since the last VA examination.

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral I is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.

The Veteran's June 2014 VA examination showed puretone thresholds, in decibels, as follows:


1000 HZ
2000 HZ
3000 HZ
4000 HZ
Average
Left:(dB)
5
75
80
90
62.5
Right:(dB)
10
45
70
70
49

Maryland CNC testing revealed speech recognition ability of 94 percent in the right ear and 82 percent in the left ear.  The examiner diagnosed sensorineural hearing loss of the bilateral ears.

From Table VI of 38 CFR 4.85, Roman Numeral IV is derived for the left ear and Roman Numeral I is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  When the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1,000 Hertz  and 70 decibels or more at 2,000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  For the latter scenario, that numeral will then be elevated to the next highest Roman numeral.  Id.  

The Board notes that the Veteran does have hearing loss at pure tone thresholds of 30 decibels or less at 1,000 Hertz  and 70 decibels or more at 2,000 Hertz for the left ear only, as reflected by the June 2014 VA examination.  However, upon applying Table VIa (Roman Numeral V) and evaluating the numeral to the next higher Roman numeral (Roman Numeral VI), no higher rating than noncompensable is attained.  Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is still derived from Table VII.

Thus, based on the audiometric findings, a rating in excess of 0 percent for the Veteran's service-connected bilateral hearing disability is not warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (finding that staged ratings may be assigned for separate periods of time based on facts found).  The evidence shows no distinct periods of time since service connection became effective, during which the Veteran's bilateral hearing disability has varied to such an extent that a rating in excess of the assigned noncompensable rating would be warranted.  Cf. 38 C.F.R. § 3.344 (2015) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

      Extraschedular Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4   (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  The March 2007 examination report notes that the Veteran reported that his great difficulty was problems with understanding others.  The August 2009 examination report notes that the Veteran complained that he was now having difficulty hearing the telephone ringing.  The June 2014 VA examination noted that the Veteran's hearing loss did not impact the ordinary conditions of daily life and did not impact his ability to work.  While the August 2009 examination noted that the Veteran's hearing loss would have significant effects on his occupation, the June 2014 examination noted that the Veteran's hearing loss dis not impact his ability to work.  Based on the forgoing, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level VI hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  

The criteria for a 0 percent evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required. See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not raised the issue of TDIU, nor has the record raised the issue, directly or indirectly.  As such, the issue of TDIU is not before the Board.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 0 percent for his service-connected bilateral hearing loss disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 0 percent for bilateral hearing loss is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


